DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 2, lines 18, “coupler,” should read --coupler during the thermal ablation,--
Claim 13, line 11, “coupler,” should read --coupler during the thermal ablation,--
Authorization for this examiner’s amendment was given in an interview with Nicolas Seckel on 06/01/2022.
Reasons for Allowance
Claims 2-3, 5-13, 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “An invasive method for surgical thermal treatment of a human patient with a cancer, wherein the invasive method comprising: - detecting a malignant tumor on an organ, - localizing boundaries of the malignant tumor, - performing of a surgical incision, - placing of a fiber optic temperature sensor directly on the malignant tumor with the help of a catheter through the surgical incision, the fiber optic temperature sensor comprising a Bragg grating cable, and - removing of the malignant tumor by thermal ablation using a thermal ablating instrument together with monitoring of a current distributed temperature profile of the malignant tumor along the optic temperature sensor, the current distributed temperature profile being continuously measured by the optic temperature sensor during the thermal ablation, wherein the Bragg grating cable includes a linearly chirped Bragg grating, wherein a length of the fiber optic temperature sensor is in a range of from 1.4 cm to 6 cm, and wherein a diameter of the fiber optic temperature sensor is in a range of from 80 m to 300 m, 2Application No. 16/090,354Attorney Docket No. P180631US00 wherein the Bragg grating cable is connected to a coupler, wherein the coupler is connected to a light source adapted to generate an outgoing light spectrum passed through the fiber optic temperature sensor, wherein the coupler is also connected to a light detector adapted to detect a backscatter of a reflected light from the fiber optic temperature sensor, the reflected light backscatter being due to the linearly chirped Bragg grating dependent on temperature acting on the fiber optic temperature sensor, and wherein the coupler is also connected to a computer adapted to decode a spectrum of the reflected light backscatter in the current distributed temperature profile of the malignant tumor along the optic temperature sensor.” as indicated in claim 2 and similarly in claim 13.
The Examiner has cited Ramachandran (U.S. PGPub. No. 20140206988) as the most pertinent prior art reference, which teaches a similar fiber optic temperature sensor using a Bragg grating cable comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the reflected light backscatter being due to the linearly chirped Bragg grating dependent on temperature acting on the fiber optic temperature sensor, the reflected light backscatter being due to the linearly chirped Bragg grating dependent on temperature acting on the fiber optic temperature sensor, and wherein the coupler is also connected to a computer adapted to decode a spectrum of the reflected light backscatter in the current distributed temperature profile of the malignant tumor along the optic temperature sensor”. The identified prior art describes detecting a backscatter of a reflected light from the fiber optic temperature sensor (Ramachandran, Para. 0012, 0022, 0037, 0039; Fig. 1, interrogator 108), however, the applicant claims the backscatter being dependent on the temperature acting on the fiber optic temperature sensor and analyzing the spectrum in the distributed temperature profile. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794